DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 4/29/2022 has been entered. The claims 1-15, 21, 28 and 34 have been cancelled. The claims 16, 19, 23, 24, 25, 26, 27, 31, 32, 33, 36 and 37 have been amended. The claims 16-20, 22-27, 29-33 and 35-37 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 4/29/2022 with respect to the amended claim 16 and similar claims have been considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action. 
In other words, Taylor teaches the claim limitation said uniform bin set having a predetermined and fixed number of bins over a predetermined and fixed range of bin values regardless of data type or magnitude of data values being received. 
Even if applicant’s uniform bin set is formulated based on the logarithmic scale. Taylor teaches at column 11, lines 45-55 that buckets of a sparse exponential histogram may be plotted on the x-axis of the histogram using a logarithmic scale and the number of buckets and the bucket sizes are predetermined or determined using the equation at line 50 so that the bin set is log-linear uniform and is predetermined and independent of data type or magnitude of data values received. 
For example, Taylor’s y-axis of the sparse exponential histogram may represent the frequency value for each bucket of the parsed performance data values that fall within the respective range assign to each bucket and thus the uniform bin set of Taylor is predetermined or is configured regardless of the data type or magnitude of data values received. Applicant cannot map Taylor’s frequency counts to the claimed data values. Taylor’s performance data values correspond to the claimed data values. Taylor’s range assignment in the sparse histogram generation 120 is independent of the data type (e.g., the different types of performance data for all of the network-based services 110) and the magnitude of data values received
The frequency count of the histogram of FIG. 4 has nothing to do with the claimed data type or magnitude of data values received. Taylor’s bucket size can be determined independent of the data type or the magnitude of data values received. Taylor teaches at column 11, lines 45-55 that in an alternative embodiment, both the bin width is fixed according to the equation at line 50 or based on the logarithmic scale and the number of bins (B) is fixed, regardless of data type or magnitude of data values being received, wherein the bin width is pre-determined or based on the equation at line 50 and the number of buckets is fixed wherein the bin set includes the fixed number B of bins or the fixed number of buckets. 
Applicant’s arguments filed 4/29/2022 against the previously cited Muro reference with respect to the amended claim 16 and similar claims have been considered but are not found persuasive in view of the ground(s) of rejection set forth in the current Office Action. 
In Remarks, applicant alleged that Muro’s fixed number and fixed size of bins cannot handle the particular shipping example where the most of the letter/package data would be concentrated in the first bin since the most letters/packages weight less than 10 kilograms. Applicant’s arguments are irrelevant since applicant attacked Muro in terms of applicant’s conceived specific interpretation of the claimed uniform bin scheme. Muro teaches a uniform bin set as claimed in the claim invention. There is no specific interpretation that applicant has imported into the claimed uniform bin set. 
Even if applicant’s uniform bin set is formulated based on the logarithmic scale. Taylor’s exponential histogram generator is designed to handle applicant’s shipping example. Taylor teaches at column 11, lines 45-55 that buckets of a sparse exponential histogram may be plotted on the x-axis of the histogram using a logarithmic scale and the number of buckets and the bucket sizes are predetermined or determined using the equation at line 50 so that the bin set is log-linear uniform and is predetermined and independent of data type or magnitude of data values received. 
For example, Taylor’s y-axis of the sparse exponential histogram may represent the frequency value for each bucket of the parsed performance data values that fall within the respective range assign to each bucket and thus the uniform bin set of Taylor is predetermined or is configured regardless of the data type or magnitude of data values received. Applicant cannot map Taylor’s frequency counts to the claimed data values. Taylor’s performance data values correspond to the claimed data values. Taylor’s range assignment in the sparse histogram generation 120 is independent of the data type (e.g., the different types of performance data for all of the network-based services 110) and the magnitude of data values received
The frequency count of the histogram of FIG. 4 has nothing to do with the claimed data type or magnitude of data values received. Taylor’s bucket size can be determined independent of the data type or the magnitude of data values received. Taylor teaches at column 11, lines 45-55 that in an alternative embodiment, both the bin width is fixed according to the equation at line 50 or based on the logarithmic scale and the number of bins (B) is fixed, regardless of data type or magnitude of data values being received, wherein the bin width is pre-determined or based on the equation at line 50 and the number of buckets is fixed wherein the bin set includes the fixed number B of bins or the fixed number of buckets. 
Additionally, applicant contended that Muro does not disclose a uniform bin set, but rather a configurable bin set, while erroneously contending that Muro’s frequency values are the data values/magnitudes. However, Muro’s frequency counts of measurements are not the measured values of the measurements. Muro’s bin set in FIG. 27A is a bin set with a fixed size and a fixed number of bins, regardless of data type or magnitude of data values being received. 
Applicant argues against applicant’s own specification. Applicant’s specification discloses at Paragraph 0018 that the number and size of the bins may change. Applicant’s specification discloses at Paragraph 0021 that the frequency the values appear in the bins is along with y-axis. Muro discloses the claim invention in the same manner as applicant’s specification. 
Muro shows at FIG. 27A a fixed number of bins for each bin set where the bins are predetermined over the fixed range of values as opposed to the variable measured values in the measured data values received. Muro teaches at FIG. 22 and FIG. 27A a uniform bin scheme including at least four unit intervals and Muro teaches a uniform bin scheme with a fixed number of 1000 bins over a predetermined and fixed range of range values for the bins regardless of measurement values received and remains the same for all measurement data values received at 2701 and 2702 where the bar charts in 2701 and 2702 show a fixed number of bins over a predetermined and fixed range of values regardless of the sampled measurement data values obtained for the different types of measurements. Therefore, Muro teaches both a fixed number of bins over a fixed range of time intervals (FIG. 22) and a fixed range of measured values (FIG. 27A). 
Applicant contended that Muro’s fixed set of bins are frequency dependent. However, the frequency count is the count for the number of data measurements, as opposed to the claimed measured values. Tthe range of values in Muro configured for the bins are pre-determined fixed range of values, independent of the measured values received. Muro’s fixed number of bins are spanned over the predetermined and fixed range of measured values which are mapped to the values, regardless of the different measurement types, as opposed to applicant’s mapping of the claimed values to the frequency values. Even for arguments that Muro’s bins are plotted as dependent upon the frequency, the bins are fixed number of bins over a fixed range of frequency values. 
Muro teaches at FIG. 27A a uniform bin set with a fixed number of bins, i.e., the 1000 bins are set regardless of the measurement data values (see Paragraph 0146) or the measurement types (FIG. 27A). Muro further teaches at Paragraph 0146 and Paragraph 0288 that the uniform bin scheme has a fixed set of 1000 bins that is independent of the measurement data values received as the measurement values are distributed on the fixed number of bins over predetermined fixed values distributed on the x-axis. Muro teaches at FIG. 28B a fixed set of bins being stored in a memory and at FIG. 1 and Paragraph 0063-0065 that the time series data are stored in the time series data store 106 in a storage region of a storage device and at Paragraph 0232 by combining the accumulated partial histograms in the time series data store 106 and adding or subtracting the histograms, it is possible to quickly generate a histogram pertaining to a desired interval. 
Applicant misinterpreted Muro with argument that Muro’s bin scheme is configurable to match the data being received. However, Muro teaches at Paragraph 0146 that the bin scheme has a fixed number (1000) of bins and the bin scheme is not configurable. The data sampling frequency is related to the measurement frequency relating to the number of pieces of time series data and has nothing to do with applicant’s contention of a configurable bin scheme. Applicant’s arguments are unfounded. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-20, 22-27, 29-33 and 35-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 16 recites the claim limitation “said uniform bin set having a predetermined and fixed number of bins over a predetermined and fixed range of bin values regardless of data type or magnitude of data values being received, each of said bins having a predetermined and fixed bin size regardless of data type or magnitude of data values being received, said uniform bin set thereby resulting in a one-to-one correspondence between bins of different histograms generated using said uniform bin set regardless of data type or magnitude of data values being received”. 
Applicant failed to describe those new claim limitations. For example, applicant’s specification discloses at Paragraph 00033 “uniform binning across various data streams also provides for highly compressible histograms” and at Paragraph 00035 bins may be log-linear bins using 2 significant digits base 10. Applicant’s binning (the claimed uniform bin set) is nothing more than the bins divided based on the logarithmic scale. 
However, applicant’s specification failed to disclose the claim limitation of “said uniform bin set thereby resulting in a one-to-one correspondence between bins of different histograms generated using said uniform bin set regardless of data type or magnitude of data values being received”. First of all, terms “uniform bin set” and “bin values” cannot be found in applicant’s specification. The term “said uniform bin set thereby resulting in a one-to-one correspondence between bins of different histograms generated using said uniform bin set” cannot be reasonably supported by applicant’s specification. Moreover, the meaning “one-to-one correspondence between bins of different histograms” is vague and ambiguous. These claim limitations do not make sense and found no support in applicant’s specification. 
Additionally, applicant’s negative claim limitation “regardless of data type or magnitude of data values being received” is not described in applicant’s specification. 
Applicant’s specification discloses at Paragraph 00032 the fixed key space represents buckets between l.0xl0-128 and 9.9x l0127, 0 and between -l. 0xl0-128 and -9.9xl0127 and thereby limits the keys represent into 16 bits. This disclosure is erroneous as there is no such thing as fixed key space represent buckets between -l. 0xl0-128 and -9.9xl0127 with negative values. For example, there is no such thing as a time-axis having zero value or negative values.  
The claim 23 recites the claim limitation that “said first bin set covers a first range that is between l.0xl0-128 and 9.9x l0127, and said second bin set covers a second range that is between -l. 0xl0-128 and -9.9xl0127” which indicated that the bin set is dependent upon the data values. The bin set cannot be defined “regardless of data type or magnitude of data values being received” recited in the base claim 16. The claim 23 is in contradiction with the claim limitation “regardless of data type or magnitude of data values being received” recited in the base claim 16.  
The claim 24 recites the claim limitation that “said uniform bin set includes a first bin set which covers positive data values, a second bin set which covers negative data values, and a single additional bin which covers only data values equal to zero” which indicated that the bin set is dependent upon data values. The bin set cannot be defined “regardless of data type or magnitude of data values being received” recited in the base claim 16. The claim 24 is in contradiction with the claim limitation of “regardless of data type or magnitude of data values being received” recited in the base claim 16. 
To comply with the “written description” requirement of 35 U.S.C. § 112, first paragraph, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed. Vas-Cath. Inc, v. Mahurkar. 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). For purposes of written description, one shows “possession” by descriptive means such as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines. Inc.. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Such descriptive means is not found in the disclosure for the inventions of the amended claim 16. 
The claims 17-20, 22-24 are dependent upon the claim 16 and are rejected due to their dependency. The claims 25 and 31 are subject to the same rationale of rejection as the claim 16. The claims 26, 27, 29, 30 and 36 are dependent upon the claim 25 and are rejected due to their dependency on the claim 31. The claims 32, 33, 35 and 37 are dependent upon the claim 31 and are rejected due to their dependency on the claim 31. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20, 22-27, 29-33 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 16 recites the claim limitation “said uniform bin set having a predetermined and fixed number of bins over a predetermined and fixed range of bin values regardless of data type or magnitude of data values being received, each of said bins having a predetermined and fixed bin size regardless of data type or magnitude of data values being received, said uniform bin set thereby resulting in a one-to-one correspondence between bins of different histograms generated using said uniform bin set regardless of data type or magnitude of data values being received”. 
Applicant failed to describe those new claim limitations. For example, applicant’s specification discloses at Paragraph 00033 “uniform binning across various data streams also provides for highly compressible histograms” and at Paragraph 00035 bins may be log-linear bins using 2 significant digits base 10. Applicant’s binning (the claimed uniform bin set) is nothing more than the bins divided based on the logarithmic scale. 
However, applicant’s specification failed to disclose the claim limitation of “said uniform bin set thereby resulting in a one-to-one correspondence between bins of different histograms generated using said uniform bin set regardless of data type or magnitude of data values being received”. First of all, terms “uniform bin set” and “bin values” cannot be found in applicant’s specification. The term “said uniform bin set thereby resulting in a one-to-one correspondence between bins of different histograms generated using said uniform bin set” cannot be reasonably supported by applicant’s specification. Moreover, the meaning “one-to-one correspondence between bins of different histograms” is vague and ambiguous. These claim limitations do not make sense and found no support in applicant’s specification. 
Additionally, applicant’s negative claim limitation “regardless of data type or magnitude of data values being received” is not described in applicant’s specification. 
Applicant’s specification discloses at Paragraph 00032 the fixed key space represents buckets between l.0xl0-128 and 9.9x l0127, 0 and between -l. 0xl0-128 and -9.9xl0127 and thereby limits the keys represent into 16 bits. This disclosure is erroneous as there is no such thing as fixed key space represent buckets between -l. 0xl0-128 and -9.9xl0127 with negative values. For example, there is no such thing as a time-axis having zero value or negative values.  
The claim 23 recites the claim limitation that “said first bin set covers a first range that is between l.0xl0-128 and 9.9x l0127, and said second bin set covers a second range that is between -l. 0xl0-128 and -9.9xl0127” which indicated that the bin set is dependent upon the data values. The bin set cannot be defined “regardless of data type or magnitude of data values being received” recited in the base claim 16. The claim 23 is in contradiction with the claim limitation “regardless of data type or magnitude of data values being received” recited in the base claim 16.  
The claim 24 recites the claim limitation that “said uniform bin set includes a first bin set which covers positive data values, a second bin set which covers negative data values, and a single additional bin which covers only data values equal to zero” which indicated that the bin set is dependent upon data values. The bin set cannot be defined “regardless of data type or magnitude of data values being received” recited in the base claim 16. The claim 24 is in contradiction with the claim limitation of “regardless of data type or magnitude of data values being received” recited in the base claim 16. 
The claims 17-20, 22-24 are dependent upon the claim 16 and are rejected due to their dependency. The claims 25 and 31 are subject to the same rationale of rejection as the claim 16. The claims 26, 27, 29, 30 and 36 are dependent upon the claim 25 and are rejected due to their dependency on the claim 31. The claims 32, 33, 35 and 37 are dependent upon the claim 31 and are rejected due to their dependency on the claim 31. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-27, 29-33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Muro et al. US-PGPUB No. 2016/0371363 (hereinafter Muro) in view of 
Taylor et al. US-Patent No. 9,697,316 (hereinafter Taylor); 
Buck et al. US-PGPUB No. 2012/0007868 (hereinafter Buck); Oobayashi et al. US-PGPUB No. 2015/0154523 (hereinafter Oobayashi); Adar et al. US-PGPUB No. 2009/0327914 (hereinafter Ada) and Golovchenko et al. US-PGPUB No. 2015/0060277 (hereinafter Golovchenko).  

Re Claim 16: 
Muro et al. US-PGPUB No. 2016/0371363 (hereinafter Muro) implicitly teaches a system for constructing histograms, the system comprising: 
at least one processor (e.g., the processor 205 of Paragraph 0058); 
Memory operatively connected to said at least one processor (e.g., Paragraph 0058 citing “the chronology analysis module 102….programs in the chronology analysis module 102 are loaded from the storage device 201 to the memory 206 and executed by the processor 205”), 
said memory being configured with a uniform bin set, said uniform bin set being predetermined and independent of data type or magnitude of data values received, said uniform bin set having a predetermined and fixed number of bins over a predetermined and fixed range of bin values regardless of data type or magnitude of data values being received, each of said bins having a predetermined and fixed bin size regardless of data type or magnitude of data values being received, said uniform bin set thereby resulting in a one-to-one correspondence between bins of different histograms generated using said uniform bin set regardless of data type or magnitude of data values being received (
Muro teaches at FIG. 22 and FIG. 27A a uniform bin set with a fixed number of bins. Muro further teaches at Paragraph 0146 and Paragraph 0288 that the uniform bin scheme has a fixed set of 1000 bins. Muro teaches at FIG. 28B a fixed set of bins being stored in a memory and at FIG. 1 and Paragraph 0063-0065 that the time series data are stored in the time series data store 106 in a storage region of a storage device and at Paragraph 0232 by combining the accumulated partial histograms in the time series data store 106 and adding or subtracting the histograms, it is possible to quickly generate a histogram pertaining to a desired interval. 
Muro teaches at FIG. 22 and FIG. 27A a uniform bin scheme including at least four unit intervals and Muro teaches a uniform bin scheme with a fixed number of 1000 bins over a predetermined and fixed range of range values for the bins regardless of measurement values received and remains the same for all measurement data values received at 2701 and 2702 where the bar charts in 2701 and 2702 show a fixed number of bins over a predetermined and fixed range of values regardless of the sampled measurement data values obtained for the different types of measurements. Therefore, Muro teaches both a fixed number of bins over a fixed range of time intervals (FIG. 22) and a fixed range of measured values (FIG. 27A). 
Muro teaches that each bin set of the uniform bin sets of at least four unit intervals has a predetermined and fixed number of bins in the time axis regardless of said data values {a1, a2, a3, a4} or {b1, b2, b3, b4} being received, said universal bin set of the at least four unit intervals receiving said data values regardless of range of the a1-a4 set and the b1-b4 set, distribution of the a1-a4 set and the b1-b4 set and measurement type of the a1-a4 set and the b1-b4 set. 
Muro teaches at FIG. 27A and Paragraph 0145-0146 that the fixed number of bins of histogram are predetermined regardless of a range, distribution and measurement type of the data values {a1, a2, a3, a4} and {b1,b2,b3,b4}); 
and said memory being configured with instructions that, when executed by said at least one processor, causes said at least one processor to perform at least the following (e.g., Paragraph 0058 citing “the chronology analysis module 102….programs in the chronology analysis module 102 are loaded from the storage device 201 to the memory 206 and executed by the processor 205”): 
receive data values over multiple intervals (
Muro teaches at FIG. 13, FIG. 27A and Paragraph 0188-0190 receiving a first set of measured data values {a1, a2, a3, a4} over multiple unit intervals. Muro teaches at FIG. 27A and Paragraph 0188-0190 receiving a second set of data values {b1, b2, b3, b4} over multiple unitintervals wherein the second set of data values include the first type of measurement for a second time interval. The second time interval is the time interval of the histogram b corresponding to the measured value b3/b4); 
assign data values for each interval of said multiple intervals to said bins of said uniform bin set to create a histogram for said each interval (
Muro teaches at Paragraph 0060 that the data management function 105 stores the histogram in the storage device through disk interface 204. Muro teaches at FIG. 22 and Paragraph 0291-0292 that the histogram generation function 2206 acquires the path aggregate of time series blocks encompassing intervals necessary to generate histograms from the time series block table 2208 and issues command to generate histograms from the time series data in the time series blocks stored in the respective slave servers….the histograms generated by the chronology histogram generation function 1910 on the slave servers are aggregated to the histogram addition function 1914 by combining histograms. Similarly, the queries 2402 and 2403 generate histograms for a plurality of interval aggregates and perform a process on the state aggregate in the designated interval. Muro teaches at FIG. 27A a universal bin set including at least four unit intervals. 
Muro teaches at FIG. 27A a universal bin set including at least four unit intervals. Muro teaches that the universal bin set of at least four unit intervals has a predetermined and fixed number of bins in the time axis regardless of said data values {a1, a2, a3, a4} or {b1, b2, b3, b4} being received, said universal bin set of the at least four unit intervals receiving said data values regardless of range of the a1-a4 set and the b1-b4 set, distribution of the a1-a4 set and the b1-b4 set and measurement type of the a1-a4 set and the b1-b4 set. 
Muro teaches at FIG. 27A and Paragraph 0145-0146 that the fixed number of bins of histogram are predetermined regardless of a range, distribution and measurement type of the data values {a1, a2, a3, a4} and {b1,b2,b3,b4}),
generate a combined histogram of data values received for at least two intervals of said multiple intervals by adding on a bin-by-bin basis corresponding bins of histograms of  said at least two intervals (
Muro teaches at FIG. 27A and Paragraph 0188-0190 generating a first histogram in FIG. 27A using the universal bin set for the first set of data values {a1, a2, a3, a4}. 
Muro teaches at FIG. 27A and Paragraph 0188-0190 receiving a second set of data values {b1, b2, b3, b4} of the universal bin set). 
For example, Taylor’s y-axis of the sparse exponential histogram may represent the frequency value for each bucket of the parsed performance data values that fall within the respective range assign to each bucket and thus the uniform bin set of Taylor is predetermined or is configured regardless of the data type or magnitude of data values received. Applicant cannot map Taylor’s frequency counts to the claimed data values. Taylor’s performance data values correspond to the claimed data values. Taylor’s range assignment in the sparse histogram generation 120 is independent of the data type (e.g., the different types of performance data for all of the network-based services 110) and the magnitude of data values received
The frequency count of the histogram of FIG. 4 has nothing to do with the claimed data type or magnitude of data values received. Taylor’s bucket size can be determined independent of the data type or the magnitude of data values received. Taylor teaches at column 11, lines 45-55 that in an alternative embodiment, both the bin width is fixed according to the equation at line 50 or based on the logarithmic scale and the number of bins (B) is fixed, regardless of data type or magnitude of data values being received, wherein the bin width is pre-determined or based on the equation at line 50 and the number of buckets is fixed wherein the bin set includes the fixed number B of bins or the fixed number of buckets. 
However, Taylor explicitly teaches the claim limitation that said memory being configured with a uniform bin set, said uniform bin set being predetermined and independent of data type or magnitude of data values received (Taylor teaches at column 5, lines 45-50 that the populated histogram may be stored in service storage 140 and/or aggregator 180. 
Taylor teaches at column 11, lines 45-55 that in an alternative embodiment, both the bin width is fixed according to the equation at line 50 or based on the logarithmic scale and the number of bins (B) is fixed, regardless of data type or magnitude of data values being received, wherein the bin width is pre-determined or based on the equation at line 50 and the number of buckets is fixed wherein the bin set includes the fixed number B of bins or the fixed number of buckets), said uniform bin set having a predetermined and fixed number of bins over a predetermined and fixed range of bin values regardless of data type or magnitude of data values being received (Taylor teaches at column 11, lines 45-55 that in an alternative embodiment, both the bin width is fixed according to the equation at line 50 or based on the logarithmic scale and the number of bins (B) is fixed, regardless of data type or magnitude of data values being received, wherein the bin width is pre-determined or based on the equation at line 50 and the number of buckets is fixed wherein the bin set includes the fixed number B of bins or the fixed number of buckets), each of said bins having a predetermined and fixed bin size regardless of data type or magnitude of data values being received, said uniform bin set thereby resulting in a one-to-one correspondence between bins of different histograms generated using said uniform bin set regardless of data type or magnitude of data values being received (Taylor teaches at column 11, lines 45-55 that in an alternative embodiment, both the bin width is fixed according to the equation at line 50 or based on the logarithmic scale and the number of bins (B) is fixed, regardless of data type or magnitude of data values being received, wherein the bin width is pre-determined or based on the equation at line 50 and the number of buckets is fixed wherein the bin set includes the fixed number B of bins or the fixed number of buckets). 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Taylor’s fixed size and fixed number of bins/buckets to have plotted the buckets of a sparse exponential histogram the fixed bin set is arranged on the x-axis of the histogram to have modified Muro’s histogram to have used the time axis in either logarithmic scale of fixed size and number of bins/buckets to have plotted the aggregated histograms of the data measurements with respect to the time axis. One of the ordinary skill in the art would have been motivated to have provided graphing for the histogram graph with respect to the x-axis. 


However, Buck/Oobayashi/Golovchenko/Ada explicitly teaches the claim limitation: 
said memory being configured with a uniform bin set, said uniform bin set being predetermined and independent of data type or magnitude of data values received, said uniform bin set having a predetermined and fixed number of bins over a predetermined and fixed range of bin values regardless of data type or magnitude of data values being received, each of said bins having a predetermined and fixed bin size regardless of data type or magnitude of data values being received, said uniform bin set thereby resulting in a one-to-one correspondence between bins of different histograms generated using said uniform bin set regardless of data type or magnitude of data values being received (
Buck’s time interval bins are fixed within the uniform bin scheme configured to aggregate the data values from the different sources. Buck teaches at FIGS. 5-7 that said uniform bin scheme has a predetermined and fixed number of bins over the range of values (30-minutes interval, 90 minutes interval) and is the same for all the measured price values and regardless of measured price data values being received. 
Oobayashi teaches at FIG. 6 and Paragraph 0070 and Paragraph 0095 and Paragraph 0103 a plurality of bins in log-sec using 2 significant digits base 10 wherein each time interval of the time intervals [0-1], [1-2], [2-3] and [3-4] includes a set of 20 bins and wherein each bin of a first time interval corresponds to each bin of every other time interval. 
Oobayashi teaches at FIGS. 4-6 and Paragraph 0067-0068 that a vertical axis expresses the answering time of each of the plurality of questions measured during the measurement period by extracting a feature amount from the set of the answering time stored in the work memory part. 
Golovchenko teaches at FIG. 13A and Paragraph 0127 that each time interval is divided into 10 histogram bins. 
Ada shows at FIG. 4D that each time interval of the plurality of time intervals [1T, 10T], [10T, 100T], [100T, 1000T] has a set of 4 bins and each bin of a first time interval corresponds to one and only one bin of every other time interval of said multiple time intervals).  

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Oobayashi/Golovchenko/Ada’s logarithmic time scale to have divided each time interval into a set of bins to have modified Muro’s histogram to have used the time axis in logarithmic scale to have plotted the histograms of the data measurements with respect to the logarithmic-scale time axis. One of the ordinary skill in the art would have been motivated to have provided graphing for the data measurements with respect to the log-time (Muro at FIG. 27A and Paragraph 0188-0190). 

Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that said multiple intervals are multiple time intervals.
However, Muro further teaches at FIG. 27A and FIG. 28 that said multiple intervals are multiple time intervals. 
Muro teaches at FIG. 27A a uniform bin set with a fixed number of bins, i.e., the 1000 bins are set regardless of the measurement data sampling frequency (see Paragraph 0146) or data values received. Muro further teaches at Paragraph 0146 and Paragraph 0288 that the uniform bin scheme has a fixed set of 1000 bins that is independent of the data values received. Muro teaches at FIG. 28B a fixed set of bins being stored in a memory and at FIG. 1 and Paragraph 0063-0065 that the time series data are stored in the time series data store 106 in a storage region of a storage device and at Paragraph 0232 by combining the accumulated partial histograms in the time series data store 106 and adding or subtracting the histograms, it is possible to quickly generate a histogram pertaining to a desired interval. 
However, Taylor further teaches at FIG. 4 that said multiple intervals are multiple time intervals. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that said multiple time intervals include at least 720 time intervals, such that said histogram is generated by adding on a bin-by-bin basis corresponding bins of respective populated uniform sets of bins for said at least 720 time intervals.
Golovchenko teaches at FIG. 13A and Paragraph 0127 that said universal bin set covers a first range between l.0xl0-M and 9.9x l0N, wherein M=5 and N=2 wherein each time interval has 10 histogram bins or 10 time sub-intervals and a total of 720 time sub-intervals can be configured by the choice of M and N. For example, M =36 and N=36. 
It would have been obvious to have recognized that M and N can be any number such as M=36 and N=36 as one of the ordinary skill in the art would have set these two numbers by design choice. One of the ordinary skill in the art would have been motivated to have provided the natural numbers to have defined the histogram bins. It would have been obvious to have further divided each bin set into a fixed number of bins with a first bin covering a first range of values and a second bin covering a second range of value and a third bin covering a third range of values. One of the ordinary skill in the art would have been motivated to have provided the fixed number of bins in any specific manner. 

Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that said data values received by said at least one processor are for different measurement types.
Muro further teaches the claim limitation that said data values received by said at least one processor are for different data types (
Muro teaches at FIG. 27A and Paragraph 0188-0190 generating a first histogram in FIG. 27A using the first set of bins and the first set of data values {a1, a2, a3, a4}, wherein the first histogram is for the first time interval where the histogram a is for the first time interval corresponding to the measured value a3. 
Muro teaches at FIG. 27A and Paragraph 0188-0190 receiving a second set of data values {b1, b2, b3, b4} wherein the second set of data values include the first type of measurement for a second time interval. The second time interval is the time interval of the histogram b corresponding to the measured value b3/b4). 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that said uniform bin set comprises log-linear bins.
Oobayashi further teaches at FIG. 17A that said uniform bin set comprises log-linear bins. 

Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 20 except additional claim limitation that said log-linear bins comprise logarithmic bins with a logarithmic base of 10. 
Taylor teaches at column 11, lines 50-53 the claim limitation that said log-linear bins comprise logarithmic bins with a logarithmic base of 10 (Taylor teaches at column 11, lines 50-53 that the buckets are plotted on the x-axis of the histogram using a logarithmic scale). 
 Oobayashi further teaches at FIG. 17A that said log-linear bins comprise logarithmic bins with a logarithmic base of 10. 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 24 except additional claim limitation that said first bin set covers a first range that is between l.0xl0-128 and 9.9x l0127, and said second bin set covers a second range that is between -l. 0xl0-128 and -9.9xl0127. 
Golovchenko teaches at FIG. 13A and Paragraph 0127 that said first bin set covers a first range between l.0xl0-M and 9.9x l0N, wherein M=5 and N=2. It would have been obvious to have recognized that M and N can be any number such as M=128 and N=127 as one of the ordinary skill in the art would have set these two numbers by design choice. One of the ordinary skill in the art would have been motivated to have provided the natural numbers to have defined the histogram bins. 
It would have been obvious to have further divided each bin set into a fixed number of bins to cover the different ranges of values, with a first bin covering a first range of values and a second bin covering a second range of value and a third bin covering a third range of values as the range of data values can be configured in the same manner as the time interval values in a logarithmic scale opposed to the linear value scale. One of the ordinary skill in the art would have been motivated to have provided the fixed number of bins in any specific manner to cover the different range of values. 
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that said uniform bin set includes a first bin set which covers positive data values, a second bin set which covers negative data values, and a single additional bin which covers only data values equal to zero. 
Muro teaches at FIG. 27A that that said uniform bin set includes a first bin set which covers positive data values, a second bin set which covers negative data values, and a single additional bin which covers only data values equal to zero. 
Golovchenko teaches at FIG. 13A and Paragraph 0127 that said universal bin set covers a first range between l.0xl0-M and 9.9x l0N, wherein M=5 and N=2. It would have been obvious to have recognized that M and N can be any number such as M=128 and N=127 as one of the ordinary skill in the art would have set these two numbers by design choice. One of the ordinary skill in the art would have been motivated to have provided the natural numbers to have defined the histogram bins. 
It would have been obvious to have further divided each bin set into a fixed number of bins to cover the different ranges of values, with a first bin covering a first range of values and a second bin covering a second range of value and a third bin covering a third range of values as the range of data values can be configured in the same manner as the time interval values in a logarithmic scale opposed to the linear value scale. One of the ordinary skill in the art would have been motivated to have provided the fixed number of bins in any specific manner to cover the different range of values. 

Re Claims 25-27, 29-30 and 36: 
The claims 25, 26, 27, 29, 30 and 36 are in parallel with the claims 16, 19, 20, 22, 23 and 24 in method form. The claims 25, 26, 27, 29, 30 and 36 are subject to the same rationale of rejection as the claims 16, 19, 20, 22, 23 and 24 respectively. 
Re Claims 31-35 and 37: 
The claims 31, 32, 33, 35 and 37 are in parallel with the claims 16, 19, 20, 23 and 24in the form of non-transitory computer readable medium to perform a method. The claims 31-35 are subject to the same rationale of rejection as the claims 16, 19, 20, 23 and 24. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613